DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 recites “the distal end of the deployment sheath” in line 2 which should read “a distal end of the deployment sheath” for consistency purposes.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  Claim 16 recites “the distal end of the deployment sheath” in line 2 which should read “a distal end of the deployment sheath” for consistency purposes.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  Claim 18 recites “free from fixed attachment to the inner shaft and free from fixed attachment to the inner shaft” in lines 9-10 which should read “free from fixed attachment to the inner shaft”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-6, 8-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bigus et al. (US 2003/0004561 A1) in view of Gunderson (US 2007/0208350 A1).
Regarding claim 1, Bigus discloses a stent delivery system (system 10), comprising: an inner shaft (elongated shaft 24) having a stent receiving region (portion of 24 in which interventional device 36 resides; Fig. 1); a deployment sheath (tubular member 48) disposed about the inner shaft (Fig. 1), the deployment sheath being designed to shift between a delivery configuration (Fig. 1) where the deployment sheath overlies the stent receiving region (Fig. 1) and a deployment configuration (Figs. 3, 4) 
Bigus fails to disclose wherein the first end is secured to an inner surface of the deployment sheath.
However, Gunderson teaches a stent delivery system (Fig. 1) comprising an inner shaft (inner member 36) having a stent receiving region (portion of 36 which holds stent 38; Fig. 1); a deployment sheath (middle member 34) disposed about the inner shaft (Fig. 1), the deployment sheath (34) being designed to shift between a delivery configuration where the deployment sheath overlies the stent receiving region (Fig. 1) and a deployment configuration where the deployment sheath is proximally shifted relative to the stent receiving region (Fig. 2); and a reconstraining member (membrane 40) having a first end that may be secured to an outer surface of the deployment sheath (Figs. 1-2), similar to that of Bigus, or alternatively, may be secured to an inner surface of the deployment sheath adjacent to a distal end of the deployment sheath (Fig. 7A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reconstraining member of Bigus to be secured to an inner surface of the deployment sheath adjacent to a distal end of the deployment sheath as taught by Gunderson. All the claimed elements were known in 
Regarding claim 2, Bigus modified discloses the invention as claimed, and Bigus further discloses wherein the free terminal end (46) of the reconstraining member (42) extends distally beyond the distal end of the deployment sheath (48) when the deployment sheath is in the deployment configuration (Fig. 4).
Regarding claim 3, Bigus modified discloses the invention as claimed, and Bigus further discloses a stent (stent 36; [0022]) disposed along the stent receiving region (Figs. 1-4).
Regarding claim 5, Bigus modified discloses the invention as claimed, and Bigus further discloses wherein the stent (36) is a self-expanding stent (self-expandable stent; [0022]).
Regarding claim 6, Bigus modified discloses the invention as claimed, and Bigus further discloses wherein the stent includes a coating (as the stent may be coated with a drug/polymer/or active substance; [0028]).
Regarding claims 8-9, Bigus modified fails to disclose an outer sheath disposed along an outer surface of the deployment sheath, wherein the outer sheath has a distal end that is positioned proximally of the distal end of the deployment sheath.
However, Gunderson teaches an outer sheath (outer member 32; Fig. 1) disposed along an outer surface of the deployment sheath (34), wherein the outer sheath (32) has a distal end (distal portion of 32; Fig. 1) that is positioned proximally of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stent delivery system of modified Bigus to include the outer sheath taught by Gunderson in order to reduce the friction of pull-back and lessen potential damage to the vessel walls.
Regarding claim 10, modified Bigus discloses wherein the reconstraining member (42) includes a fold (as modified 42 folds back on itself at the distal end of the deployment sheath towards the proximal end of the stent; Figs. 1-2 of Bigus) when the deployment sheath is in the delivery configuration (Fig. 1).
Regarding claim 11, Bigus discloses a stent delivery system (system 10), comprising: an inner shaft (elongated shaft 24) having a stent receiving region (portion of 24 in which interventional device 36 resides; Fig. 1); a deployment sheath (tubular member 48) disposed about the inner shaft (Fig. 1), the deployment sheath being designed to shift between a delivery configuration (Fig. 1) where the deployment sheath overlies the stent receiving region (Fig. 1) and a deployment configuration (Figs. 3, 4) where the deployment sheath is proximally shifted relative to the stent receiving region (Fig. 4); and a reconstraining member (retention member 42) having a first end secured to a surface of the deployment sheath (at proximal portion of the retention member 44; Figs. 1-4) and a free terminal end (end 46; as the proximal end 46 is free floating i.e. not permanently bonded to any structure; [0025]); wherein the first end (at 44) is disposed 
Bigus fails to disclose wherein the first end is secured to an inner surface of the deployment sheath.
However, Gunderson teaches a stent delivery system (Fig. 1) comprising an inner shaft (inner member 36) having a stent receiving region (portion of 36 which holds stent 38; Fig. 1); a deployment sheath (middle member 34) disposed about the inner shaft (Fig. 1), the deployment sheath (34) being designed to shift between a delivery configuration where the deployment sheath overlies the stent receiving region (Fig. 1) and a deployment configuration where the deployment sheath is proximally shifted relative to the stent receiving region (Fig. 2); and a reconstraining member (membrane 40) having a first end that may be secured to an outer surface of the deployment sheath (Figs. 1-2), similar to that of Bigus, or alternatively, may be secured to an inner surface of the deployment sheath adjacent to a distal end of the deployment sheath (Fig. 7A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reconstraining member of Bigus to be secured to an inner surface of the deployment sheath adjacent to a distal end of the deployment sheath as taught by Gunderson. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable result of a fixed securement between the reconstraining member and the deployment sheath at a distal end thereof.

Regarding claim 13, Bigus modified discloses the invention as claimed, and Bigus further discloses a stent (stent 36) disposed along the stent receiving region (Figs. 1-2), and wherein the free terminal end (46) is releasably coupled to the stent when the deployment sheath is in the delivery configuration (Fig. 4; [0027]-[0028]).
Regarding claims 15-16, Bigus modified fails to disclose an outer sheath disposed along an outer surface of the deployment sheath, wherein the outer sheath has a distal end that is positioned proximally of the distal end of the deployment sheath.
However, Gunderson teaches an outer sheath (outer member 32; Fig. 1) disposed along an outer surface of the deployment sheath (34), wherein the outer sheath (32) has a distal end (distal portion of 32; Fig. 1) that is positioned proximally of the distal end (distal portion of 34) of the deployment sheath (Fig. 1; [0025]). The outer sheath (32) provides a barrier between the deployment sheath (34) and the body lumen walls (Fig. 2), which can reduce the friction of pull-back and lessen potential damage to the body lumen walls ([0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stent delivery system of modified Bigus to include the outer sheath taught by Gunderson in order to reduce the friction of pull-back and lessen potential damage to the vessel walls.

Regarding claim 18, Bigus discloses a stent delivery system (system 10), comprising: an inner shaft (elongated shaft 24) having a stent receiving region (portion of 24 in which interventional device 36 resides; Fig. 1); a deployment sheath (tubular member 48) disposed about the inner shaft (Fig. 1), the deployment sheath being designed to shift between a delivery configuration (Fig. 1) where the deployment sheath overlies the stent receiving region (Fig. 1) and a deployment configuration (Figs. 3, 4) where the deployment sheath is proximally retracted relative to the stent receiving region (Fig. 4); and a reconstraining member (retention member 42) having a first end (at proximal portion of the retention member 44; Figs. 1-4) and a free terminal end (end 46), the first end (at 44) being secured to a surface of the deployment sheath (Fig. 1), the free terminal end (46) being free from fixed attachment to the inner shaft (as the proximal end 46 is free floating i.e. not permanently bonded to any structure; [0025]).
Bigus fails to disclose wherein the first end is secured to an inner surface of the deployment sheath.
However, Gunderson teaches a stent delivery system (Fig. 1) comprising an inner shaft (inner member 36) having a stent receiving region (portion of 36 which holds stent 38; Fig. 1); a deployment sheath (middle member 34) disposed about the inner shaft (Fig. 1), the deployment sheath (34) being designed to shift between a delivery configuration where the deployment sheath overlies the stent receiving region (Fig. 1) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reconstraining member of Bigus to be secured to an inner surface of the deployment sheath adjacent to a distal end of the deployment sheath as taught by Gunderson. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable result of a fixed securement between the reconstraining member and the deployment sheath at a distal end thereof.
Regarding claim 19, Bigus modified discloses the invention as claimed, and Bigus further discloses wherein the first end (at 44) is disposed distally of the free terminal end (46) when the deployment sheath (48) is in the delivery configuration (Fig. 1).
Regarding claim 20, Bigus modified discloses the invention as claimed, and Bigus further discloses wherein the free terminal end (46) is disposed distally beyond the distal end of the deployment sheath (48) when the deployment sheath is in the deployment configuration (Fig. 4).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bigus et al. (US 2003/0004561 A1) in view of Gunderson (US 2007/0208350 A1), as applied to claim 3 above, and further in view of Gunderson (US 2006/0030923 A1).
Regarding claim 4, modified Bigus fails to disclose wherein the stent is a laser cut metallic stent. 
However, Gunderson ‘923 teaches a metallic self-expanding stent (30) (as the stent may be constructed from nitinol and/or stainless steel; [0028]). The claimed phrase “wherein the stent is a laser cut metallic stent” is being treated as a product by process limitation; that is the process of making the stent via laser cutting. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. Because Gunderson discloses a metallic stent, the structure of the claimed product is the same; thus, the claimed limitation has been met by Gunderson.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the self-expanding stent of modified Bigus to be metallic as taught by Gunderson ‘923, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bigus et al. (US 2003/0004561 A1) in view of Gunderson (US 2007/0208350 A1), as applied to claims 1 and 11 above, and further in view of Yacoby et al. (US 2007/0016280 A1).
Regarding claims 7 and 14, modified Bigus fails to disclose wherein the reconstraining member includes a biodegradable material.
However, Yacoby teaches a delivery system for a self-expandable prosthesis (24; abstract) with an inner catheter shaft (12; Fig. 1A) and a flexible retaining member (sheath 26; figs. 1-5) configured to constrain the self-expandable prosthesis until removed ([0037]). The retaining member (sheath 26) may comprise a biodegradable material and/or be coated with a therapeutic agent comprising a biodegradable material ([0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reconstraining member of modified Bigus to include a therapeutic agent comprising a biodegradable material as taught by Yacoby in order to promote healing of a vessel during delivery of the prosthesis to the desired treatment area.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/
Primary Examiner, Art Unit 3771